UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8045


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LUCIEN ANTONIO ROBERTS, a/k/a Lou,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:99-cr-00021-RBS-4)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucien Antonio Roberts, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lucien    Antonio     Roberts       appeals   from     the    district

court’s   orders      denying    his    motion    for   reduction    of    sentence

pursuant to 18 U.S.C. § 3582(c) (2006), and denying his motion

for reconsideration.        We have reviewed the record and find no

abuse of discretion and no reversible error.                     Accordingly, we

affirm for the reasons stated by the district court.                         United

States v. Roberts, No. 4:99-cr-00021-RBS-4 (E.D. Va. Oct. 22,

2009 & filed Nov. 4, 2009, entered Nov. 5, 2009).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials      before    the     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2